Citation Nr: 0835846	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-16 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for tinea pedis and nummular eczema.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.


FINDING OF FACT

Throughout the entire time on appeal, the veteran's skin 
disability has been manifested by eczema and tinea pedis of 
approximately six percent of the body, requiring no more than 
topical therapy in the past 12-month period.   


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for tinea pedis and nummular eczema have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic Codes (DCs) 7806 
(2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the veteran has perfected an appeal as to the assignment 
of initial rating following the initial award of service 
connection for tinea pedis and nummular eczema, the Board 
must evaluate all the evidence of record reflecting the 
severity of the veteran's disability from the date of grant 
of service connection to the present.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).   This could result in staged 
ratings, i.e. separate ratings for different time periods.  
Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

The provisions of DC 7813 allows ratings for dermatophytosis 
(or ringworm) in various locations on the body, including the 
body (tinea corporis), the head (tinea capitis), the feet 
(tinea pedis), the beard (tinea barbae), the nails (tinea 
unguium), and the inguinal area, also known as jock itch 
(tinea cruris).  Additionally, DC 7806 provides ratings for 
dermatitis or eczema.  

Under the applicable rating provisions, DC 7813 for 
dermatophysis and DC 7806 for dermatitis or eczema, the 
disability is to be rated under either the criteria under DC 
7806; or as disfigurement of the head, face, or neck (DC 
7800); or scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. § 
4.118.

Accordingly, in order to obtain a disability rating in excess 
of 10 percent for dermatitis or eczema, the evidence must 
show:

*	A skin disorder of the head, face, or neck with visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with two or three 
characteristics of disfigurement (30 percent disabling 
under DC 7800); 
*	Scars, other than the head, face, or neck, that are deep 
or that cause limited motion in an area or areas 
exceeding 12 square inches (77 sq. cm.) (20 percent 
disabling under DC 7801);
*	Dermatitis or eczema that involves 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas 
affected (30 percent disabling under DC 7806); or
*	Systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
six weeks or more, but not constantly, during the past 
12-month period (30 percent disabling under DC 7806).

After reviewing the evidence of record, the Board finds that 
the criteria for a disability rating in excess of 10 percent 
have not been met.  

First, the evidence does not demonstrate that the veteran's 
service-connected tinea pedis and nummular eczema affects the 
head, face, or neck.  While the June 2005 VA examination 
revealed loss of pigmentation of the mid-forehead, the 
examiner specifically determined that the loss of 
pigmentation on the areas of exposed skin (head, face, neck, 
and hands) was not consistent with findings of nummular 
eczema.  

Importantly, the examiner noted that the veteran's tinea 
pedis and nummular eczema involved the right lower leg and 
the plantar surfaces of both feet.  As the evidence shows 
that his skin disability does not affect the head, face, or 
neck, the Board finds that a disability rating pursuant to DC 
7800 is not warranted.

Moreover, the evidence does not demonstrate scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion in an area or areas exceeding 12 square inches.  As 
stated above, the June 2005 VA examination indicated that the 
veteran's skin disorder was restricted to his right lower leg 
and feet.  Significantly, physical examination of the lower 
extremities revealed normal legs and feet, with a normal gait 
noted.  Thus, a 40 percent is not warranted under DC 7801.  

Next, the Board finds that the veteran's skin disability does 
not involve 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected.  According to the June 
2005 VA examination, the "percent affecting the entire body, 
as related to his service connected tinea pedis and nummular 
eczema, is approximately 6%."  While the examiner noted that 
one percent of the exposed skin was manifested symptomatology 
of a skin disorder, these findings have been related to loss 
of pigmentation and not to the veteran's service-connected 
disability.  Thus, as only six percent of the entire body is 
affected by tinea pedis and nummular eczema, a disability 
rating in excess of 10 percent is not warranted under this 
provision.

Further, the evidence does not demonstrate systemic therapy, 
such as the use of corticosteroids or other immunosuppressive 
drugs, was required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

The Board acknowledges the veteran's statements of April 2004 
and October 2005 alleging the use of "systemic therapy" for 
his skin disability but finds that his contentions are not 
supported by the evidence of record.  When describing the 
medications used to treat his skin disability, he listed 
various creams and ointments.  Moreover, according to his 
treating physician, his eczematous condition was treated with 
topical medications, including Protopic ointment and 
triamcinolone ointment.  

Importantly, creams are not considered "systemic therapy," 
rather they are topical (local).  In this case, the evidence 
does not demonstrate that systemic therapy, such as the use 
of oral or intravenous medications, was required to treat the 
condition.  In fact, it was specifically noted in the June 
2005 VA examination that, while he was prescribed the two 
ointments listed above, he had "not been provided oral 
agents and has not used any type of intensive light therapy, 
UVB, PUVA or electron beam therapy" for his skin disorder.  
Pharmacy records from March 2003 through May2005 show 
Protopic ointment and triamcinolone ointment to be the only 
two prescriptions proscribed.

In considering the veteran's statements, the Board notes that 
competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements alleging systematic treatment of 
his skin disability.  See Cartright, 2 Vet. App. at 25 
(interest in the outcome of a proceeding may affect the 
credibility of testimony). 

Because the weight of the evidence does not demonstrate the 
use of systemic therapy, only the use of topical medications, 
the Board finds that a disability rating in excess of 10 
percent is not warranted pursuant to the applicable rating 
criteria.
 
The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2007) but finds no evidence that the veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, during the period in question, the evidence 
does not demonstrate that frequent periods of 
hospitalization.  Further, there is no indication in the 
record that the veteran's tinea pedis and nummular eczema 
have resulted in any occupational impairment or that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  
According to an April 2002 VA examination, he has been 
employed as a sales representative for the past 18 years.  

For these reasons, the Board finds that referral for 
consideration of an extraschedular evaluation for his 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim, the Board is unable 
to grant the benefits sought.  The Board finds that his 
symptoms remained constant throughout the appeal period and, 
as such, staged ratings are not warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records, and he was afforded a VA 
examination in June 2005.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

An initial disability rating in excess of 10 percent for 
tinea pedis and nummular eczema is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


